95 F.3d 1163
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Wayne P. HILL, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 96-3173.

Federal Circuit.
July 15, 1996.
REVIEW REINSTATED, 69 M.S.P.R. 463.
ON MOTION
SCHALL, Circuit Judge.

ORDER

1
Wayne P. Hill moves for reconsideration of the court's June 14, 1996 order dismissing his petition for review for failure to file a brief.  The United States Postal Service opposes.  In the event that the motion for reconsideration is granted, Hill moves for a 46-day extension of time to file his brief.*  The Postal Service consents.


2
Hill filed his petition for review on March 6, 1996.  The Board served its certified list on April 2, 1996.  Accordingly, Hill's brief was due on June 3, 1996.  See Fed.Cir.R. 31(a).  On June 5, 1996, Hill moved for an extension of time to file his brief.  The motion was rejected by the court because it did not comply with certain procedural requirements.  On June 14, 1996, the court dismissed Hill's petition for failure to file a brief.  Hill filed a revised motion for an extension of time on June 17, 1996.  On June 21, 1996, Hill filed the present motion for reconsideration of the court's dismissal order.


3
In this court, failure of the appellant to timely file a brief almost always results in dismissal.  In the present case, however, counsel for Hill sought an extension of time only one day after Hill's brief was due.  Upon learning that the motion had been rejected, counsel promptly filed a revised motion for an extension of time and, subsequently, a motion for reinstatement.  Because this case presents a close question, reinstatement of Hill's petition is appropriate.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) Hill's motion for reconsideration is granted.  The court's June 14, 1996 dismissal order is vacated, the mandate is recalled, and the petition is reinstated.


6
(2) Hill's motion for an extension of time is granted.  The brief is due July 19, 1996.  No further extensions will be granted.



*
 Hill requests a "30-day" extension of time until July 19, 1996.  However, Hill's brief was due on June 3, 1996